DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 3 November 2020 is acknowledged. Claims 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claims 1 uses the optional language “can be.” This should be definite, i.e., “is.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 16, and thus each of claims 2-11, 13-17 and 20 by way of dependence, recites the phrase "such as" or “intended to be”; this renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “the internal wall.” There is lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, 12-14, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (“Shin”) (US Patent Application Publication No. 2010/0209105) in view of Jung (US Patent Application Publication No. 2016/0273741) and “Kowalczyk” (Kowalczyk, Marcin & Siuzdak, Jerzy; (2015); “Influence of reverse bias on the LEDs properties used as photo-detectors in VLC systems.” 966205. 10.1117/12.2197831).
Regarding claim 1, Shin discloses a light fixture that [is] connected to at least one telecommunication network, such as the Internet network for communicating data by light with a remote terminal (fig. 1 element 10 and paragraphs 0026-0027), of the type comprising: a photoreceiver configured to receive a light beam from the remote terminal carrying a so-called uplink data signal (fig. 2 element 25 and paragraph 0031), a lighting module configured to emit a light beam, carrying a so-called downlink data signal (fig. 2 element 24 and paragraph 0030), a module for processing data signals according to at least one communication protocol of the network (fig. 2 element 21 and paragraphs 0030-0031). Shin discloses using LEDs (paragraph 0026), but does not disclose details of a housing, thus does not disclose a housing delimiting a peripheral wall around a reference axis and having a base that delimits a light emission window, the 
Jung discloses a housing for an LED light fixture, the housing delimiting a peripheral wall around a reference axis (fig. 14B element 120 and paragraph 0115) and having a base (fig. 14B element 600 and paragraph 0138) that delimits a light emission window (fig. 14B element 300 and paragraph 0143), LEDs chips in the housing (fig. 14B element 101 and paragraph 0115), wherein the light fixture comprises a printed circuit board, called a processing board, extending transversely inside the housing and at a distance from the base (fig. 14B element 110 and paragraph 0115, where the substrate accepting flip-chip bonding of the LED chips reads on printed circuit board, as the flip-chip contacts have to be printed/integrated on the substrate in some form). Further, Kowalczyk discloses that in VLC communications, bright LEDs can function as good photodetectors when a proper reverse bias is applied (section 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a fixture structure like that of Jung, including reverse biasing at least one of the LED chips to act as photodetector(s), in view of Kowalczyk, and mounting the processor on the circuit board, in implementing the VLC communication lighting fixture of Shin, since Shin does not prescribe any particular housing/structure and Jung in view of Kowalczyk provides a several-LED chip solution in a compact structure for lighting applications.
substantially occupies).  
Regarding claim 4, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 1, but the combination as formulated above does not specify that the photoreceiver is connected electrically to the processing board by an electronic interconnection element extending roughly axially inside the housing (“roughly” is interpreted as substantially). However, this type of electrical connection is shown for the emitters (Jung: fig. 14B in light of fig. 12A elements 116a/b and paragraph 0056). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in light of Jung and Kowalczyk (section 5), to provide similarly run electrical connections around the LED area, similar in layout but orthogonal to the existing emitter lines, to provide the bias voltage of the receiver-biased LED(s), so that the different bias connections for receiver(s) and emitters can be physically distinct.
Regarding claim 6, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 1, but does not disclose that, taken axially, the distance between the base and the processing board is greater than ten millimeters. However, the processing board (Jung: fig .14B element 110) is already at, taken axially, a distance below the bottom of the base (Jung: fig. 14B element 600), due to the taper and then drop-off of element 120 from the top surface to the processing board level. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” 
Regarding claim 7, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 1, wherein the processing board has the general shape of an open or closed crown (Jung: fig. 14B element 110 in light of fig. 12 element Am, where “crown” is broad and “closed crown” is read on by the disc shape of element Am on the top surface of element 112).  
Regarding claim 8, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 1, wherein the internal wall of the housing has studs protruding axially to receive screws for anchoring the processing board to the housing (Jung: fig. 14B elements 122 and 220).  
Regarding claim 12, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 1, wherein the housing comprises a cover assembled on the base to house the processing board and the lighting module, such as a cover in the general shape of a truncated bell (Jung: fig. 19 element 700 and paragraph 0170).  

Regarding claim 14, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 1, and discloses that the processing board comprises at least one element connecting to power and the housing comprises an opening for access to the connector through its peripheral wall (Jung: fig. 14B element 130 and paragraphs 0043 and 0061), but does not disclose an element connecting to the telecommunications network via a connector access opening through the peripheral wall. However, Shin’s transceiver/lighting structure does not depend on the details of a lighting casing/housing (fig. 1 element 10 and fig. 2 and paragraphs 0026 and 0029), and Jung provides the light fixture structure details; thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a similar connector access through the peripheral wall analogous to Jung’s power connectors, to provide the communications I/O for the transceiving function.
Regarding claim 16, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 1. The limitations, “intended to be embedded in an non-limiting intended use for the claimed light fixture since it does not further limit the structure of the light fixture itself. These limitations are only described an intended environment around the light fixture. An intended use recitation that appears in the body of a claimed apparatus generally does not impart a patentable distinction if it merely states an intention while the prior art satisfies all the structural limitations of the claimed apparatus (i.e. the light structure per se). The intended use does not impose a limit on the interpretation of the claim. See MPEP 2103(I)(C) and 2111.04.
Regarding claim 17, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 1, comprising a part for thermal dissipation of the heat generated during the operation of the lighting module, carried by the housing (Jung: fig. 14B element 200 and paragraph 0114).  
Regarding claim 20, the combination of Shin, Jung and Kowalczyk discloses a processing board of the light fixture according to claim 1, on which the processing module is mounted, wherein the board has a general shape of an open or closed crown in order to delimit an opening for transmission of light when the board is arranged in the light fixture (Jung: fig. 14B element 110 in light of fig. 12 element Am, where “crown” is broad and “closed crown” is read on by the disc shape of element Am on the top surface of element 112).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent Application Publication No. 2010/0209105) in view of Jung (US Patent Application Publication No. 2016/0273741) and Kowalkczyk (Kowalczyk, Marcin & Siuzdak, Jerzy; (2015); “Influence of reverse bias on the LEDs properties used as photo-detectors in VLC systems.” 966205. 10.1117/12.2197831), as applied to claim 14 above, and further in view of Sagal (US Patent Application Publication No. 2011/0095690).
Regarding claim 15, the combination of Shin, Jung and Kowalczyk discloses the light fixture according to claim 14, but does not disclose a casing plate which is configured to mask the access opening while delimiting a bezel that fits the peripheral contour of the connector. However, Jung’s connector block is rectangular without a covering, with implied hardwiring (fig. 14B element 130 and paragraph 0059). Sagal discloses a related LED lighting fixture structure where bezels and socket connectors are used for connecting power sources, etc. (paragraph 0064, where socket connectors inherently have some front-facing border). The claimed differences for this claim exist not as a result of an attempt by Applicant to solve an unknown problem but merely amount to the selection of expedients known as design choices to one of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a bezel plate for socket connectors for power and data connections of the combination, to easily connect and disconnect without having to undo hardwiring. 

Allowable Subject Matter
Claims 3, 5, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2012/0086345 – lighting communication network and housing.
US Patent Application Publication No. 2017/0351946 – asset tracking using lighting system.
US Patent Application Publication No. 2017/0171949 – lighting system communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636